In interpreting the provisions of an insurance policy, the law provides that, when the terms and conditions of a policy are clear and unambiguous, the construction of the policy presents a question of law to be determined by the court, and the court may properly grant summary judgment (see, Gelb v Elroy Enters., 170 AD2d 481; Dubay v Trans-America Ins. Co., 75 AD2d 312).
The language of the umbrella plan, personal liability policy issued to the plaintiff was clear and unambiguous. Further*575more, the coverage sought for losses assessed to the plaintiff as a condominium unit owner by the condominium association was specifically excluded under the policy. Accordingly, summary judgment on the first cause of action was properly granted.
We have considered the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Sullivan, Santucci and Krausman, JJ., concur.